Citation Nr: 0710490	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which determined that new and material evidence had 
not been received to reopen a claim of service connection for 
a low back disability.  

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  
Additional evidentiary development, however, is required 
prior to further consideration of the underlying claim.  
Thus, the issue of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
veteran's original claim of service connection for a low back 
disability.  Although he was notified of the RO's decision 
and his appellate rights, he did not perfect an appeal within 
the applicable time period.

2.  In a July 2002 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a low back disability.  Although he was 
notified of the RO's decision and his appellate rights, he 
did not perfect an appeal within the applicable time period.

3.  The veteran again requested reopening of his claim of 
service connection for a low back disability in October 2003.  

4.  The evidence received since the last final rating 
decision denying service connection for a low back disability 
in July 2002, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  The December 1991 and July 2002 rating decisions denying 
service connection for a low back disability are final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the last final rating decision 
denying service connection for a low back disability is new 
and material, and the veteran's claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, in light of the 
favorable decision below, it is clear that no further 
development or notification action is required at this 
juncture.  Neither the veteran nor his representative has 
argued otherwise.  




Background

The veteran's service medical records show that, in November 
1984, he sustained trauma to the right foot.  

With respect to his low back, the service medical records 
show that, in February 1986, the veteran sought treatment for 
low back pain after slipping on some ice and falling supine 
onto the concrete.  On examination, range of motion of the 
lumbosacral spine was good, but limited.  There was mild 
tenderness around L4-S1.  X-ray studies showed that there 
were no acute bony lesions or compression fractures.  Spina 
bifida occulta of S1 was noted, as well as some straightening 
of the lumbar lordotic curvature, most likely representing 
muscle spasm.  The assessment was acute lumbosacral strain, 
and the veteran was put on light duty for one week.  Follow-
up examination the next day showed similar findings.  The 
remaining service medical records are negative for complaints 
or findings of a low back disability.  At a periodic physical 
examination in January 1989, the veteran's spine was normal.  

In July 1991, shortly after his separation from active 
service, the veteran submitted an original application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a low back disability and a right 
foot disability.  

In connection with his claim, the veteran underwent VA 
medical examination in November 1991.  On examination, the 
veteran reported that he had slipped on some ice in 1985 and 
injured his low back.  He indicated that his current symptoms 
included constant, moderate low back pain.  Examination 
showed slight tenderness in the area of L4-5.  All movements 
were within normal limits.  X-ray studies were normal, but 
for a notation of bifid spinous process at the S1 level.  The 
diagnoses included lower back and right foot, no objective 
sequelae.

In a December 1991 rating decision, the RO denied service 
connection for a low back disability and a right foot 
disability, finding that the evidence did not show that the 
veteran currently had a low back disability which was related 
to service.  Although the veteran was notified of this 
decision and his appellate rights in a December 1991 letter, 
he did not appeal.

In May 2002, the veteran requested reopening of his claim for 
VA benefits, including service connection for a low back 
disability and a right foot disability.  

In support of his claim, the veteran submitted private 
medical records, dated from April 1998 to May 2002.  In 
pertinent part, these records show that, in March 2002, the 
veteran sought emergency treatment after he experienced a 
sudden, severe, stabbing lower back pain.  Examination showed 
no localizing tenderness, reflexes were normal, as were motor 
and sensory testing.  The diagnostic impression was acute 
intractable low back pain.  

Also submitted by the veteran in support of his claim was a 
May 2002 letter from Michael Downey, D.C., who noted that the 
veteran had injured his right foot in the Army years ago 
which had resulted in chronic weakness in the lower back.  He 
explained that such weakness was the result of compensating 
for the change in his gait as well as subsequent injuries he 
had sustained.  The chiropractor indicated that the veteran 
would likely continue to experience back pain, as such 
weakness had made him susceptible to injury.

In a July 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims.  With respect to the claim of service connection for 
a low back disability, the RO found that the medical evidence 
did not show that the veteran had a current low back 
disability which was related to service.  The RO also noted 
that because service connection for a right foot disability 
had again been denied, the May 2002 chiropractic opinion did 
not provide a basis on which to award secondary service 
connection.  Although the veteran was notified of this 
decision and his appellate rights in a July 2002 letter, he 
did not appeal.

In October 2003, the veteran again requested reopening of his 
claim of service connection for a low back disability, as 
well as his claim of service connection for a right foot 
disability.  
In support of his claim, the veteran submitted a private 
medical opinion linking his current right foot disability to 
service.  A January 2005 VA medical examination resulted in a 
similar medical opinion.  

The RO also obtained VA clinical records dated from November 
1991 to March 2004.  In pertinent part, these records show 
that, in March 2004, the veteran sought treatment for chronic 
back pain which he felt was service-related stemming from an 
injury in which he was moving heavy equipment.  X-ray studies 
of the lumbar spine performed in March 2004 revealed 
degenerative changes involving the L5-S1 disc space, as well 
as mild degenerative changes involving the posterior facet 
joints at the L5-S1 level.  

At a June 2004 hearing, the veteran testified that he had 
initially injured his low back during service.  He indicated 
that he had had no other back injuries that he could recall.  
The veteran also indicated that it was his belief that his 
current low back disability may be related to a right foot 
condition for which he believed service connection was 
warranted.  

Thereafter, in an August 2004 rating decision, the RO granted 
service connection for residuals of a soft tissue injury of 
the right foot.  The record shows that he is currently in 
receipt of a 10 percent disability rating.  

Additional medical evidence submitted by the veteran included 
a March 2005 letter from a private orthopedic clinic, noting 
that the veteran had been seen for chronic, ongoing low back 
pain.  Aggressive physical therapy was recommended.  The 
examiner noted that the veteran did have spina bifida 
occulta, but that this was unlikely the cause of his 
symptoms.  

The veteran underwent VA medical examination in April 2005, 
at which he reported that he sustained a low back injury in 
February 1986.  The veteran felt that his current 
degenerative changes in the low back were due to that in-
service injury, as he had had intermittent episodes of low 
back pain since 1991, ranging from mild to severe.  The 
examiner reviewed the veteran's claims folder in detail, 
including the service medical records and post-service 
medical records showing a several year history of back pain.  
After examining the veteran and reviewing his claim folder, 
the examiner diagnosed degenerative joint disease, mild, 
L5/S1; and spina bifida occulta, sacrum.  The examiner 
concluded that the veteran's current low back disability was 
unlikely related to his in-service injury.


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain enumerated diseases, including 
arthritis, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

With these considerations, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision denying service connection for a low back disability 
in July 2002.

As noted, in that final July 2002 rating decision, the RO 
denied service connection for a low back disability on a 
direct basis, noting that the evidence then of record did not 
show that the veteran's current low back disability was 
related to service.  In addition, the RO denied service 
connection for a low back disability on a secondary basis, 
noting that, although the evidence then of record contained a 
medical opinion linking the veteran's low back disability to 
his right foot condition, such opinion did not provide a 
basis on which to award secondary service connection, as 
service connection was not in effect for a right foot 
disability.  

Since that final rating decision, the RO received medical 
opinions supporting an award of service connection for a 
right foot disability.  The award of service connection for a 
right foot disability, considered with the medical evidence 
discussed above showing a possible link between the veteran's 
low back disability and his now service-connected right foot 
disability, raises a reasonable possibility of substantiating 
the claim of service connection for a low back disability.

Thus, the Board finds that since the last final July 2002 
rating decision denying service connection for a low back 
disability, new and material evidence has been received 
within the meaning of 38 C.F.R. § 3.156(a) and provides a 
basis for reopening of the claim.
ORDER

New and material evidence having been received, the claim of 
service connection for a back disability is reopened; to that 
extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that his current low 
back disability was either incurred during service as a 
result of a February 1986 injury or is causally related to 
his service-connected right foot disability.  After having 
carefully considered the matter, the Board believes that 
additional development is in order prior to further appellate 
consideration.

The record on appeal shows that the veteran has reported 
receiving chiropractic treatment since 2000 from M. D., D.C., 
the chiropractor who provided the May 2002 opinion linking 
the veteran's low back disability to his right foot 
disability.  Records from Dr. D have not yet been obtained 
and are relevant to the question at issue in this case.  

The Board also finds that a medical opinion is necessary.  
Although the veteran has provided a medical opinion, it does 
not appear to be based on a complete review of the veteran's 
claims folder.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Black v. Brown, 10 Vet. App. 279 
(1997).  Given the veteran's history, the Board finds that a 
review of the veteran's complete medical records is essential 
in providing an opinion as to the etiology of his current low 
back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he provide the information 
necessary to obtain records of treatment 
from M. D., D.C, for the period from 2000 
to the present.  After obtaining any 
necessary authorization for the release 
of information, the RO should request 
such records.

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current low back disability.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current low back disability 
is causally related to the veteran's 
active service or any incident therein, 
including the February 1986 low back 
injury.  He or she should also provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability is causally related to or 
aggravated by the veteran's service-
connected right foot disability.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


